58 N.Y.2d 1108 (1983)
In the Matter of A. J. Clarke Management Corp., Appellant,
v.
Conciliation and Appeals Board of the City of New York, Respondent.
Court of Appeals of the State of New York.
Decided March 31, 1983.
Gary M. Rosenberg for appellant.
Jay H. Litzman and Ellis S. Franke for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG, MEYER and SIMONS.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (91 AD2d 517).